                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


TYLER MONCUS,

      Plaintiff,

v.                                          Civil Action No. 7:19-CV-75 (HL)

LASALLE MANAGEMENT               CO.,
LLC, et. al.,

      Defendants.

                                    ORDER

      Plaintiff Tyler Moncus brought a 42 U.S.C. § 1983 claim as well as state

law tort claims against Defendant Jennifer Dawn Hart and other Defendants. 1

(Doc. 1). Before the Court is Defendant Hart’s Motion to Dismiss. (Doc. 27).

Defendant argues that she has common law prosecutorial immunity as to

Plaintiff’s federal action, and that the Eleventh Amendment, the Georgia

Constitution, and the Georgia Tort Claims Act (“GTCA”) bar Plaintiff’s state law

claims against her. Id. The Court finds that Defendant is immune from Plaintiff’s

suit. Accordingly, the Court GRANTS Defendant’s Motion to Dismiss.




1
   In addition to Defendant Hart, Plaintiff has named Lasalle Management
Company, LLC, Lasalle Southeast, LLC, CGL/Lasalle Irwin Properties, LLC, CGL
Irwin Properties, LLC, Phil Bickham, Donnie Youghn, and Irwin County, Georgia
as defendants in this suit. (Doc. 1).
   I. FACTUAL BACKGROUND

   Plaintiff was arrested in Irwin County, Georgia on September 2, 2015 and

subsequently indicted on two counts of aggravated assault. (Compl. ¶¶ 20, 22).

The Irwin County Detention Center (“Detention Center”) detained Plaintiff for

eighteen days before his release on bail. (Id. at ¶ 21). Defendant, in her role as

Tifton Circuit District Attorney, prosecuted the criminal charges against Plaintiff.

(Id. at ¶ 23). Plaintiff’s defense counsel, Thomas J. Pujadas, and Defendant

negotiated a plea agreement to resolve the charges. (Id. at ¶ 25). In accordance

with the plea agreement, Plaintiff pled guilty to one count of aggravated assault.

(Id.). On August 28, 2017, the Superior Court sentenced Plaintiff to ten days of

incarceration followed by five years of probation. (Id. at ¶ 26).

      Plaintiff served the full ten days of his sentence of incarceration. (Id. at ¶

38). He alleges that he was entitled to and denied credit for the eighteen days he

spent in pretrial detention. (Id. at ¶¶ 48–49); see O.C.G.A. § 17-10-11 (“Each

person convicted of a crime in this state shall be given full credit for each day

spent in confinement awaiting trial.”). According to Plaintiff, the eighteen days he

spent in pretrial detention nullified his subsequent ten-day sentence (Compl. ¶¶

48–49), and he should have been “immediately released upon presentation to

[Donnie Youghn,] the Irwin County Sheriff” at the Detention Center. (Id. at ¶ 30).

Instead, Plaintiff was taken into custody. (Id. at ¶ 31). Mr. Pujadas phoned Mr.

Youghn to arrange for Plaintiff’s release. (Id. at ¶ 32). Plaintiff alleges that while

                                          2
Mr. Pujadas was on the phone with Mr. Youghn, Mr. Pujadas overhead a prison

employee say Defendant ordered that Plaintiff remain in custody. (Id. at ¶ 33).

       Mr. Pujadas filed a writ of mandamus seeking Plaintiff’s immediate release.

(Id. at ¶ 37). However, the state court failed to conduct a hearing and rule on his

petition while Plaintiff spent ten days in the county jail. (Id.). Plaintiff filed this suit

on May 24, 2019, alleging claims under § 1983 and Georgia tort law. (Doc. 1).

Defendant filed her motion to dismiss for failure to state a claim on July 9, 2019.

(Doc. 27).

   II. MOTION TO DISMISS STANDARD

   When ruling on a Rule 12(b)(6) motion to dismiss, a court must accept the

facts alleged in the plaintiff’s complaint as true and construe all reasonable

inference in the light most favorable to the plaintiff. Bryant v. Avado Brands, Inc.,

187 F.3d 1271,1273 n.1 (11th Cir. 1999); see FED. R. CIV. P. 12(b)(6). To avoid

dismissal, “a complaint must contain sufficient factual matter . . . to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Prosecutorial

immunity may be asserted as an affirmative defense pursuant to a Rule 12(b)(6)

motion. Long v. Satz, 181 F.3d 1275, 1279 (11th Cir. 1999). The district court

may dismiss a complaint with prejudice if the defendant’s motion demonstrates

that the complaint factually supports an immunity defense. Id.



                                             3
   III. ANALYSIS

      A.    Section 1983 Claim

      Common law grants prosecutors absolute immunity from § 1983 actions

that stem from conduct “intimately associated with the judicial phase of the

criminal process.” Imbler v. Pachtman, 424 U.S. 409, 430 (1976). The Court

takes a “functional approach” to evaluate the prosecutor’s specific conduct and

determine whether it receives absolute or qualified immunity. Hart v. Hodges,

587 F.3d 1288, 1294 (11th Cir. 2009). This approach “looks to the nature of the

function performed, not to the identity of the person who performed it.” Id. at

1294–95. Absolute immunity applies to a prosecutor’s actions undertaken as an

advocate for the State. Id. at 1295. Actions that serve a prosecutor’s investigative

or administrative roles do not receive absolute immunity. Van de Kamp v.

Goldstein, 555 U.S. 335, 342 (2009). Acting as a complaining witness also does

not warrant absolute immunity. Kalina v. Fletcher, 522 U.S. 118, 129–31 (1997).

Prosecutors are “entitled only to qualified immunity” when they function as

administrators, investigators, or complaining witnesses rather than as advocates.

Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993).

      The Supreme Court is clear that the prosecutor’s function as an advocate

includes preparing to initiate a prosecution and presenting the State’s case in

judicial proceedings. Id. at 269–70 (quoting Imbler, 424 U.S. at 431 n.33). This

function   encompasses     a   wide   range   of   conduct—including     illegal   or

                                         4
unconstitutional actions—for which prosecutors receive absolute immunity.

Prosecutors have absolute immunity when “filing an information without

investigation, filing charges without jurisdiction, filing a baseless detainer, offering

perjured testimony, suppressing exculpatory evidence, refusing to investigate

complaints    about   the   prison   system,    and    threatening    further   criminal

prosecutions.” Hart, 587 F.3d at 1295 (quoting Henzel v. Gerstein, 608 F.2d 654,

657 (5th Cir. 1979)); see Imbler, 424 U.S. at 437 (“[A] prosecutor is absolutely

immune from suit for malicious prosecution.”).

      Less clear is to what extent common law affords absolute immunity for

prosecutors’ post-sentencing actions. The Supreme Court has not spoken on the

issue. The Eleventh Circuit has indicated that absolute immunity “may extend to

certain post-sentencing conduct of a prosecutor.” Hart, 587 F.3d at 1296. For

example, prosecutors receive absolute immunity for their advocacy before the

Parole Commission and in habeas corpus proceedings. See Wright v. Pearson,

747 F. App’x 812, 814 (11th Cir. 2018) (“[A]bsolute immunity extends to a

prosecutor’s conduct during post-conviction proceedings.”); Jenkins v. Walker,

620 F. App’x 709, 711 (11th Cir. 2015) (“[A] prosecutor has absolute immunity for

presentation of evidence at post-sentencing habeas corpus proceedings.”); Allen

v. Thompson, 815 F.2d 1433, 1434 (11th Cir. 1987) (forwarding information to

Parole Commission receives absolute immunity because “[p]arole decisions are

the continuation of the sentencing process”). At issue in this case is whether a

                                           5
prosecutor receives absolute immunity for actions undertaken to enforce a state

sentence, and more specifically, whether absolute immunity applies when such

enforcement actions deny the defendant’s credit for time served in pretrial

detention.

      Defendant relies on Hart v. Hodges to support her Motion to Dismiss. 587

F.3d 1288; see (Doc. 27-1, p. 4). She argues that this opinion “made clear that a

prosecutor’s role extends to conduct related to the criminal defendant’s

sentence.” (Doc. 44, p. 2). In Hart, the plaintiff was indicted on both federal and

state offenses. 587 F.3d at 1291. The plaintiff’s lawyer negotiated a plea

agreement with the Assistant United States Attorney and Defendant Hodges, the

District Attorney assigned to the plaintiff’s state case. Id. The plaintiff agreed to

plead guilty in exchange for an agreement that he would serve his state sentence

concurrently with his federal sentence, and the state sentence would be the

same length as the federal sentence. Id. The federal court sentenced the plaintiff

to twenty-seven months’ imprisonment. Id. The state court ordered that the

plaintiff would receive no additional time on his state sentence. Id.

      While under federal supervision, prison officials decided that the plaintiff’s

federal sentence would end “three months earlier than the full 27-month

sentence.” Id. Before the plaintiff’s release, Hodges sought a detainer against




                                          6
him to ensure he served the full twenty-seven months on his state sentence. 2 Id.

at 1292. State officers detained the plaintiff upon his release from federal

custody—three months before his original prison sentence was to end. Id. Hours

later, county jail officials released the plaintiff after confirming his assertion that

the state court had ordered no additional prison time following completion of his

federal sentence. Id. After the plaintiff’s release, Hodges made statements to the

media saying plaintiff “could be charged with escape if he failed to report to the

Georgia prison.” Id. at 1293. Plaintiff surrendered three days later. Id.

      The plaintiff filed a § 1983 claim against Hodges for his actions as District

Attorney. Id. The Eleventh Circuit held that Hodges’ actions—namely, having the

plaintiff detained after he completed his federal prison sentence—were “so

intimately associated with the judicial phase of the criminal process as to cloak

him with absolute immunity.” Id. at 1298 (quoting Allen, 815 F.2d at 1434). The

Court wrote: “All of Hodge’s actions were directly related to and intimately

associated with the state trial court’s sentence and his role as an advocate

regarding the court’s sentence. Hodges was working to advocate the judicial

2
  Hodges sought a detainer on June 6, 2001, when first learning that the plaintiff’s
federal sentence would end three months early. Hart, 587 F.3d at 1292. The
state trial court removed that detainer on February 20, 2003 and further ordered
that plaintiff serve no additional time on his state sentence once released from
federal custody. Id. On March 12, 2003, Hodges filed an appeal of the state
court’s February 20th sentence and sought a second detainer against the
plaintiff. Id. The Georgia Department of Corrections issued that warrant on March
12, 2003, two days before his release from federal custody on March 14, 2003.
Id.
                                         7
sentence he understood (whether correctly or mistakenly) had been imposed by

the state trial court.” Id. at 1297–98.

      Here, Defendant argues that Hart requires dismissal of Plaintiff’s § 1983

claim. (Doc. 27-1, p. 4). Plaintiff attempts to distinguish this case from Hart

arguing that the Hart plaintiff “was released from custody before his court-

imposed sentence expired.” (Doc. 40, p. 9) (emphasis original). According to

Plaintiff, when District Attorney Hodges sought the detainer, he merely sought to

have the plaintiff “serve the remainder of his [state] sentence.” Id. In the present

case, Plaintiff argues that—according to Georgia law—he had already completed

his sentence at the time he was booked. Id. By statute, “[e]ach person convicted

of a crime in [Georgia] shall be given full credit for each day spent in confinement

awaiting trial.” O.C.G.A. § 17-10-11. The “credit given for time served is

computed by the pre-sentence custodian, and it is awarded by the post-sentence

custodian.” Maldonado v. State, 260 Ga. App. 580, 580 (2003). “[T]he trial court

is not involved in this process” at any point. Id. Therefore, Plaintiff alleges that

Defendant had no authority to interfere with the time credit calculation, and her

illegal conduct deprived him of time credits that he was entitled to by statute.

(Doc. 40, p. 6). Defendant characterizes her conduct more broadly; her motion

asserts that she—like District Attorney Hodges in Hart—“was working to

advocate the judicial sentence she understood (whether correctly or mistakenly)



                                          8
had been imposed by the state trial court.” (Doc. 27-1, p. 6 (quoting Hart, 587

F.3d at 1297–98)).

      Plaintiff’s argument misstates the rule. Whether Defendant’s conduct

lacked authority or was mistaken, wrong, or even malicious is immaterial. See

Hart, 587 F.3d at 1298 (“[T]he absolute immunity doctrine has evolved such that

even wrongful or malicious acts by prosecutors are allowed to go unredressed.”).

The proper inquiry is whether Defendant acted within her role as an advocate for

the State. The Eleventh Circuit instructs that “[a prosecutor’s] role as an advocate

regarding the court’s sentence” includes pursuing a defendant’s completion of

that sentence. Id. The state court sentenced Plaintiff to ten-days’ incarceration,

and Defendant caused Plaintiff to be held in custody for the sentence’s duration

before he had been discharged or his time credits awarded.

      Plaintiff is correct to note the factual background of Hart—that District

Attorney Hodges advocated for a sentence term while the plaintiff was still in

custody serving such sentence is significant. However, those facts do not

distinguish Hart from Plaintiff’s case. Although Plaintiff spent eighteen days in

pretrial detention, his prison sentence had not been completed when he arrived

at the Detention Center. The Detention Center, as Plaintiff’s “post-sentence

custodian,” was still in the process of discharging his sentence. Maldonado, 260

Ga. App. at 580. The Supreme Court and Eleventh Circuit do not set forth any

temporal guidance establishing at what point the “judicial phase” ends. But that

                                         9
issue is not before the Court because it is evident that Plaintiff’s case involved an

ongoing prosecution. Assuming as the Court must that Defendant interfered with

and denied Plaintiff’s credit for pretrial detention, her conduct was still “intimately

associated with the judicial phase,” which Hart instructs includes enforcement of

a judicial sentence. Hart, 587 F.3d at 1297–98 (quoting Imbler, 424 U.S. at 430).

The Court finds that Defendant’s conduct receives absolute prosecutorial

immunity. 3 Plaintiff’s § 1983 claim is DISMISSED.

      B. State Law Claims

      Plaintiff brings state law claims against Defendant for false imprisonment

and intentional infliction of emotional distress. (Doc. 1). In her Motion to Dismiss,

Defendant argues that the Eleventh Amendment, the Georgia Constitution, and

the GTCA bar Plaintiff’s state law claims. (Doc. 27-1).

      The Eleventh Amendment bars suits against state employees sued in their

official capacity for actions related to their employment. See Manders v. Lee, 338

F.3d 1304, 1308 (11th Cir. 2003) (“Eleventh Amendment immunity bars suits

brought in federal court when the State itself . . . [or] an ‘arm of the state’ is

3
  This is not to say that a prosecutor would receive absolute immunity for post-
sentencing actions taken after an individual has completed a sentence and is
released from custody. In Hart, the prosecutor sought a detainer two days before
the plaintiff was released from federal custody and three months before his
original sentence was set to end. See Hart, 587 F.3d at 1292. Here, Defendant
interfered with the credit calculation for Plaintiff’s time served before he had been
discharged. The Court’s Order today reflects the notion that prosecutors’ conduct
advocating for completion of a sentence receives absolute immunity if the
prosecutor’s conduct at issue occurred while that prosecution is ongoing.
                                           10
sued.”); Kentucky v. Graham, 473 U.S. 159, 163–68 (1985) (distinguishing

“between personal- and official-capacity suits”). These official-capacity suits are

“treated as suits against the State,” and the State’s sovereign immunity precludes

suit against state employees in federal court. Hafer v. Melo, 502 U.S. 21, 25

(1991); Graham, 473 U.S. at 167 (“[I]mmunities that can be claimed in an official-

capacity action are forms of sovereign immunity . . . such as the Eleventh

Amendment.”). However, State employees sued in their individual capacity do

not receive the Eleventh Amendment’s protection. Jackson v. Ga. Dep’t of

Transp., 16 F.3d 1573, 1575 (11th Cir. 1994) (citing Hafer, 502 U.S. at 25–26).

Individual-capacity suits seek recovery from the individual defendant rather than

the state entity that employs him, so sovereign immunity is not involved. Graham,

473 U.S. at 167–68. Plaintiff’s Complaint is clear that he initiated suit against

Defendant in her individual capacity rather than her official capacity. (Doc. 1).

Therefore, the Eleventh Amendment is no shield against Plaintiff’s state claims.

      Prosecutorial immunity established in Georgia’s Constitution does not rely

on sovereign immunity. This type of immunity does not distinguish between

whether the defendant is sued in her official or individual capacity. See Mosier v.

State Bd. of Pardons & Paroles, 213 Ga. App. 545, 546 (1994) (dismissing state

law claims against prosecutors “who were sued in their individual capacities”).

Georgia’s Constitution specifically creates prosecutorial immunity “for actions

arising from the performance of [district attorneys’] duties.” GA. CONST. art. VI, §

                                        11
8, para. 1(e). As with Plaintiff’s federal claims, “[t]he determining factor” is

“whether the act or omission is intimately associated with the judicial phase of the

criminal process.” Mosier, 213 Ga. App. at 546. The Court has concluded that

Defendant acted to enforce the state court’s sentence and such action is

intimately associated with the judicial phase and her role as an advocate for the

State. Accordingly, Defendant is immune from Plaintiff’s state law claims. See,

e.g., Smith v. City of Hartwell, No. 3:13-CV-12 (CDL), 2013 WL 1411563, at *1

(M.D. Ga. Apr. 8, 2013) (dismissing state law claims because prosecutor

received immunity under Georgia Constitution). Because the prosecutorial

immunity provided in Georgia’s Constitution bars Plaintiff’s state law claims, the

Court declines to consider whether the GTCA immunity applies. Plaintiff’s state

law claims against Defendant are DISMISSED.

      IV.   CONCLUSION

      Prosecutorial immunity bars Plaintiff’s § 1983 action and state law claims

against Defendant. Accordingly, Defendant’s Motion to Dismiss is GRANTED.

Plaintiff’s claims against Defendant are DISMISSED WITH PREJUDICE.

Defendants Motion to Stay Discovery (Doc. 30) is DISMISSED AS MOOT.

      SO ORDERED, this 22nd day of October, 2019.


                                s/ Hugh Lawson_______________
                                HUGH LAWSON, SENIOR JUDGE

kac

                                        12
